         Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 1 of 13




 1
     Travis N. Barrick, SBN 9257
 2   GALLIAN WELKER
     & BECKSTROM, LC
 3   540 E. St. Louis Avenue
     Las Vegas, Nevada 89104
 4
     Telephone: (702) 892-3500
 5   Facsimile: (702) 386-1946
     tbarrick@vegascase.com
 6   Attorneys for Plaintiff Tracy Vickers
 7

 8
                            UNITED STATES DISTRICT COURT
 9                               DISTRICT OF NEVADA
10

11
     TRACY VICKERS,
12
                                                 Case No.: 2:20-CV-1401
13                      Plaintiff,
                                                 CIVIL RIGHTS COMPLAINT FOR
14           v.                                  DECLARATORY AND INJUNCTIVE
                                                 RELIEF; DAMAGES UNDER 42 U.S.C.
15                                               §1983
     HENRY GODECKI, in his individual
16   capacity;                                   JURY TRIAL DEMANDED
     RENEE BAKER, in her official and
17   individual capacity;
     TARA CARPENTER, in her official and
18
     individual capacity;
19   PAMELA DEL PORTO in her official and
     individual capacity;
20   HAROLD J. WICKHAM, in his official
     and individual capacity;
21
     BARBARA CEGAVSKE, in her official
22   capacity;
     CHARLES DANIELS, in his official
23   capacity;
     STEPHEN SISOLAK, in his official
24
     capacity;
25   AARON D. FORD, in his official capacity;
     JOHN/JANE DOES 1-10, in their official
26   and/or individual capacities,
27
                         Defendants.
28




                                                - 1 -
          Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 2 of 13



            Plaintiff, Tracy Vickers (“Mr. Vickers”), through his attorney of record, Travis N.
 1

 2   Barrick, Esq., (“Mr. Barrick”) of the law firm GALLIAN WELKER & BECKSTROM, LC,

 3   hereby submits his Civil Rights Complaint pursuant to 42 U.S.C. §1983 and avers as
 4
     follows:
 5

 6
                                 JURISDICTION AND VENUE
 7

 8   1.     At all times relevant herein, Plaintiff Tracy Vickers is and was an individual

 9   domiciled in the State of Nevada.
10
     2.     Upon information and belief, Defendant Henry Godecki is and was an individual
11
     domiciled in the State of Nevada.
12
     3.     Upon information and belief, Defendant Renee Baker is and was an individual
13

14   domiciled in the State of Nevada.

15   4.     Upon information and belief, Defendant Tara Carpenter is and was an individual
16
     domiciled in the State of Nevada.
17
     5.     Upon information and belief, Defendant Pamela Del Porto is and was an
18
     individual domiciled in the State of Nevada.
19

20   6.     Upon information and belief, Defendant Harold J. Wickham is and was an

21   individual domiciled in the State of Nevada.
22
     7.     Upon information and belief, Defendant Barbara Cegavske is and was an
23
     individual domiciled in the State of Nevada.
24
     8.     Upon information and belief, Defendant Charles Daniels is and was an individual
25

26   domiciled in the State of Nevada.

27   9.     Upon information and belief, Defendant Steve Sisolak is and was an individual
28
     domiciled in the State of Nevada.


                                                 - 2 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 3 of 13



     10.     Upon information and belief, Defendant Aaron D. Ford is and was an individual
 1

 2   domiciled in the State of Nevada.

 3   11.     Upon information and belief, Defendant John/Jane Does 1-10 is and were
 4
     individuals domiciled in the State of Nevada.
 5

 6
                               GENERAL FACTUAL ALLEGATIONS
 7

 8   12.     Mr. Vickers reasserts and realleges all other allegations of this Complaint and

 9   incorporates them herein as if set forth in full.
10
     13.     At all relevant times, Mr. Vickers was a Nevada prisoner who was released in
11
     December of 2019 and currently resides in Clark County, Nevada.
12
     14.     At all relevant times, and upon information and belief, Defendant Henry Godecki
13

14   was acting under color of law in his individual capacity as a correctional officer at

15   Lovelock Correctional Center (LCC) in Lovelock, Nevada, for the Nevada Department of
16
     Corrections (NDOC).
17
     15.     At all relevant times, and upon information and belief, Defendant Renee Baker
18
     was acting under color of law in her official and individual capacity as the warden at
19

20   LCC for the NDOC.

21   16.     At all relevant times, and upon information and belief, Defendant Tara Carpenter
22
     was acting under color of law in her official and individual capacity as an associate
23
     warden at LCC for the NDOC.
24
     17.     At all relevant times, and upon information and belief, Defendant Pamela Del
25

26   Porto was acting under color of law in her official and individual capacity as an

27   investigator for the Inspector General’s Office.
28
     18.     At all relevant times, and upon information and belief, Defendant Harold J.


                                                  - 3 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 4 of 13



     Wickham was acting under color of law in his official and individual capacity as the
 1

 2   Deputy Director of Operations for the NDOC.

 3   19.     At all relevant times, and upon information and belief, Defendant Barbara
 4
     Cegavske was acting under color of law in her official and individual capacity as a prison
 5
     commissioner for NDOC.
 6
     20.     At all relevant times, and upon information and belief, Defendant Charles Daniels
 7

 8   was acting under color of law in his official capacity as Director of NDOC.

 9   21.     At all relevant times, and upon information and belief, Defendant Steve Sisolak
10
     was acting under color of law in his official capacity as a prison commissioner for
11
     NDOC.
12
     22.     At all relevant times, and upon information and belief, Defendant Aaron D. Ford
13

14   was acting under color of law in his official capacity as a prison commissioner for

15   NDOC.
16
     23.     At all relevant times, and upon information and belief, Defendant John/Jane
17
     Does 1-10 were acting under color of law in their official and/or individual capacities as
18
     NDOC employees.
19

20   24.     The acts and omissions of Defendants giving rise to Plaintiff’s claims arose in the

21   State of Nevada.
22
     25.     This Court has jurisdiction over Plaintiff’s claims under 42 U.S.C. §1983, 28
23
     U.S.C. §1343(a)(3), and 28 U.S.C. §1331.
24
     26.     Venue over Plaintiff’s claims properly lies in this Court under 28 U.S.C. §1391(b).
25

26   //

27   //
28
     //


                                                 - 4 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 5 of 13



                                 SPECIFIC FACTUAL ALLEGATIONS
 1

 2   27.      On around July 27, 2017, Mr. Vickers arrived at the minimum-security Lovelock

 3   Conservation Camp, better known as “Building 8,” just outside the gates of the medium-
 4
     security Lovelock Correctional Center (“LCC”).
 5
     28.     Approximately two weeks later on around August 10, 2017, a verbal confrontation
 6
     took place between Mr. Vickers and a fellow inmate, Scott Kelley, inside the Building 8
 7

 8   unit.

 9   29.     Kelley walked off and returned a very short period later with a baseball bat that
10
     he had retrieved from inside an unsecured storage area inside Building 8.
11
     30.     Kelley cocked back and acted to swing the bat at Mr. Vickers’ head area, thereby
12
     causing Mr. Vickers to raise his arms in a defensive position to cover his head and facial
13

14   area.

15   31.     Kelley swung the baseball bat and struck a severe blow to Mr. Vickers’
16
     chest/spleen/abdominal area, thereby doubling him over with instant pain.
17
     32.     Before Kelley could strike again, Mr. Vickers managed to escape and rushed
18
     himself out of the unit to the guard tower.
19

20   33.     Mr. Vickers reported the attack to Defendant Godecki on the ground and another

21   unknown officer stationed in the guard tower.
22
     34.     Mr. Vickers was airlifted to Renown Medical Center in Reno, Nevada where he
23
     stayed for approximately one day.
24
     35.     A CT Scan and various other tests were conducted on Mr. Vickers.
25

26   36.     Fortunately, no extremely severe damage to Mr. Vickers’ body was detected.

27   37.     Mr. Vickers experienced growing pain and soreness in his
28
     chest/spleen/abdominal area.


                                                   - 5 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 6 of 13



     38.     Mr. Vickers was provided pain medication and returned to LCC where he was
 1

 2   placed in administrative segregation.

 3   39.     In the days, weeks, and months following the attack, Mr. Vickers continued to
 4
     experience complications such as pain, soreness, bruising, unexplained frequent
 5
     urination, internal discomfort, and mental and emotional trauma.
 6
     40.     Mr. Vickers temporarily lost his minimum custody status over this incident and
 7

 8   consequently was unable to continue earning both work and good time credits toward

 9   reduction of his sentence under the minimum custody rate.
10
     41.     Mr. Vickers filed an administrative grievance regarding the fact that the fellow
11
     prisoner should not have had unfettered access to a baseball bat that could potentially
12
     be used to severely harm both inmates and staff.
13

14   42.     Defendants Carpenter and Del Porto informed Mr. Vickers that tools, recreation

15   equipment, and NDF (Nevada Department of Forestry) equipment are not mandated to
16
     be secured at minimum custody facilities because prisoners are assigned minimum
17
     custody status.
18
     43.     The policy1 of not monitoring and securing equipment such as baseball bats at
19

20   minimum custody facilities was promulgated and/or permitted by Defendants

21   Cegavske, Wickham, Baker, Daniels, Sisolak, and Ford.2
22
     44.     Said policy was enforced, permitted, and/or carried out by Defendants Wickham,
23
     Baker, Carpenter, Del Porto, Godecki, and Defendant John/Jane Does 1-10.
24

25

26   1 The term “policy” as used herein refers to both written and unwritten polices,
27
     practices, or customs.
     2 Defendants Daniels, Sisolak, and Ford have been added as current defendants in

28   their official capacities who replaced Prison Director James Dzurenda, Prison
     Commissioner Brian Sandoval, and Prison Commissioner Paul Laxalt in their
     respective positions.
                                                 - 6 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 7 of 13



     45.     All Defendants were well aware that tools (screwdrivers, hammers, etc),
 1

 2   recreation equipment (baseball bats), and NDF equipment (picks, shovels, etc.) could be

 3   used by any given minimum custody prisoner as potential deadly weapons against other
 4
     prisoners and staff.
 5
     46.     All Defendants were well aware that violent acts between minimum custody
 6
     prisoners at minimum custody NDOC facilities were not uncommon and that prisoners
 7

 8   have lost their minimum custody status for violent acts such as fighting and even drug

 9   use.
10
     47.     All Defendants were well aware that NDOC’s assigning of prisoners to minimum
11
     custody facilities did not automatically convert those prisoners to different individuals
12
     than they were when their respective crimes were committed or when they had been
13

14   housed under medium or even maximum-security statuses.

15   48.     All Defendants were therefore fully aware of the security need to not allow even
16
     minimum custody prisoners unfettered access to potentially deadly weapons such as
17
     baseball bats.
18
     49.     All Defendants were well aware that they were constitutionally mandated to
19

20   reasonably provide for the safety and security of all prisoners to the utmost of their

21   ability, regardless of the prisoners’ custody statuses.
22
     50.     All Defendants were fully aware that there was no need or purpose for a baseball
23
     bat to be anywhere inside Building 8, let alone accessible to prisoners at their leisure,
24
     since inmates at Building 8 did not participate in recreational activities such as baseball
25

26   or soft ball because there was no baseball diamond or field at Building 8 to facilitate

27   baseball games.
28
     51.     Defendant Godecki and other Defendant John/Jane Doe Defendant officers were


                                                  - 7 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 8 of 13



     responsible for conducting periodic searches of Building 8 for potential weapons and
 1

 2   contraband but regularly disregarded the baseball bat used to assault Mr. Vickers.

 3

 4
                                        CAUSES OF ACTION
 5
                                              COUNT I
 6
     Eighth Amendment and Article 1 §6 of the Nevada Constitution–Deliberate
 7
                                 Indifference
 8
     52.      Mr. Vickers reasserts and realleges all other allegations of this Complaint and
 9
     incorporates them herein as if set forth in full.
10

11   53.      Mr. Vickers was denied and deprived of his rights against cruel and unusual

12   punishment under the Eighth Amendment and Article 1 §6 of the Nevada Constitution
13   by Defendants Baker, Carpenter, Del Porto, Wickham, Cegavske, Godecki, Daniels,
14
     Sisolak, Ford, and John/Jane Does 1-10 when they displayed deliberate indifference to
15
     Mr. Vickers health and safety by promulgating, permitting, and/or enforcing a policy of
16

17
     not securing and monitoring recreation equipment, such as baseball bats, at minimum

18   custody facilities with full knowledge that such recreation equipment could be used as
19   potential weapons by prisoners against other prisoners, such as Mr. Vickers, or even
20
     staff.
21
     54.      As a result of Defendants’ actions, Mr. Vickers was attacked by another inmate
22

23
     with an unsecured baseball bat and had to be airlifted to the hospital for treatment of

24   his injuries.
25   //
26
     //
27
     //
28




                                                  - 8 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 9 of 13



                                       COUNT II
 1
                          Fourteenth Amendment—Equal Protection
 2
     55.     Mr. Vickers reasserts and realleges all other allegations of this Complaint and
 3
     incorporates them herein as if set forth in full.
 4

 5   56.     Mr. Vickers was denied and deprived of his right to equal protection under the

 6   14th Amendment by Defendants Baker, Carpenter, Del Porto, Wickham, Cegavske,
 7
     Daniels, Sisolak, Ford, and John/Jane Does 1-10 when they deliberately failed to afford
 8
     Mr. Vickers the same protection from inmates having unfettered access to potential
 9
     weapons, such as baseball bats, as afforded other NDOC inmates simply due to his
10

11   minimum custody status.

12   57.     Defendants were well aware that Mr. Vickers was entitled to the same
13   protections as other NDOC prisoners regardless of his custody status and that there
14
     was no rational basis for allowing minimum custody prisoners unfettered access to
15
     recreation equipment such as baseball bats that clearly had a high potential to be used
16

17
     by prisoners as weapons if left unsecured and unmonitored.

18   58.     As a result of Defendants’ actions, Mr. Vickers was attacked by another inmate
19   with an unsecured baseball bat and had to be airlifted to the hospital for treatment of
20
     his injuries.
21

22

23
                                       COUNT III
                         Eighth Amendment—Deliberate Indifference
24
     59.     Mr. Vickers reasserts and realleges all other allegations of this Complaint and
25

26
     incorporates them herein as if set forth in full.

27   60.     Mr. Vickers was denied and deprived of his rights against cruel and unusual
28   punishment under the Eighth Amendment of the U.S Constitution by Defendants


                                                  - 9 -
          Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 10 of 13



     Godecki and John/Jane Does 1-10 when they displayed deliberate indifference to Mr.
 1

 2   Vickers’ health and safety by failing to remove and secure, through their routine

 3   inspections of Building 8, a baseball bat that they knew could be used as a potential
 4
     weapon and had no recreational purpose in Building 8 since Building 8 prisoners did
 5
     not play baseball and had no access to a baseball field.
 6
     61.     As a result of Defendants’ actions, Mr. Vickers was attacked by another inmate
 7

 8   with the unsecured baseball bat and had to be airlifted to the hospital for treatment of

 9   his injuries.
10

11
                                              COUNT IV
12                                            Negligence
13
     62.     Mr. Vickers reasserts and realleges all other allegations of this Complaint and
14
     incorporates them herein as if set forth in full.
15
     63.     Defendants Baker, Carpenter, Del Porto, Wickham, Cegavske, Godecki, Daniels,
16

17   Sisolak, Ford, and John/Jane Does 1-10 breached their duties to protect Mr. Vickers

18   from violence at the hands of fellow prisoners by failing to monitor and secure
19
     recreational equipment such as baseball bats which they knew could foreseeably result
20
     in prisoners accessing baseball bats and bringing harm to other prisoners, such as Mr.
21
     Vickers, or even prison staff.
22

23   64.      As a direct and proximate result of the negligence of the Defendants, Mr.

24   Vickers was viciously attacked by another inmate with the unsecured baseball bat and
25
     had to be airlifted to the hospital for treatment of his injuries.
26
     //
27
     //
28

     //

                                                  - 10 -
       Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 11 of 13



                                        COUNT V
 1
                  Negligent Hiring, Training, Selection and Supervision
 2
     65.    Mr. Vickers reasserts and realleges all other allegations of this Complaint and
 3
     incorporates them herein as if set forth in full.
 4

 5   66.    Defendants Wickham, Baker, Cegavske, Daniels, Sisolak, Ford, and John/Jane

 6   Does 1-10 had a mandatory duty to properly and completely regulate, train, test, and
 7
     supervise all officers and personnel under their control on the appropriate measures
 8
     for monitoring and securing recreational equipment to avoid unreasonable risk of
 9
     harm to Mr. Vickers, other prisoners, and staff.
10

11   67.    Defendants negligently breached their duty of care to Mr. Vickers in that they

12   failed to adequately train and supervise their officers regarding the monitoring and
13
     securing of recreational equipment such as baseball bats under AR 830.
14
     68.    As a direct and proximate result of the negligence of the Defendants, Mr. Vickers
15
     was viciously attacked by another inmate with the unsecured baseball bat and had to be
16

17   airlifted to the hospital for treatment of his injuries.

18

19
                                            COUNT VI
20                                       Gross Negligence

21   69.    Mr. Vickers reasserts and realleges all other allegations of this Complaint and
22
     incorporates them herein as if set forth in full.
23
     70.    Defendants Baker, Carpenter, Del Porto, Wickham, Cegavske, Godecki, Daniels,
24
     Sisolak, Ford, and John/Jane Does 1-10 failed to exercise even a slight degree of
25

26   diligence or care, demonstrating a substantially and appreciably higher magnitude of

27   culpability and aggravation than ordinary negligence, when they failed to secure or
28
     monitor, or require the securing or monitoring, of recreational equipment, such as


                                                  - 11 -
           Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 12 of 13



     baseball bats, and responded to Mr. Vickers’ grievance by stating that such security was
 1

 2   unnecessary due to his minimum custody status.

 3   71.      The acts of each of the Defendants constitute gross negligence, and as a direct
 4
     and proximate result thereof, Mr. Vickers was viciously attacked by another inmate with
 5
     an unsecured and unmonitored baseball bat and had to be airlifted to the hospital for
 6
     treatment of his injuries.
 7

 8   72.      Each of the Defendants, at the times referenced herein, acted with a conscious

 9   disregard for the safety and care of Mr. Vickers, and were aware of the possible life-
10
     threatening consequences that could result from their grossly negligent conduct.
11
     73.      Each of the Defendants willfully and deliberately failed to avoid these
12
     consequences, thereby entitling Mr. Vickers to an award of punitive damages against
13

14   each named Defendant.

15
     WHEREFORE, Mr. Vickers requests judgment against the Defendants as follows:
16

17   1. For the general damages that Mr. Vickers has suffered, including suffering and

18         emotional distress, in amounts to be proven at trial against each Defendant;
19
     2. For all consequential, incidental, and special damages that Mr. Vickers has suffered,
20
           in amounts to be proven at trial against each Defendant;
21
     3. For punitive damages, in amounts to be proven at trial against each Defendant;
22

23   4. For declaratory judgment declaring that prisoners have an Eighth Amendment right

24         to be protected from prisoners having unfettered access to potential weapons such
25
           as tools, recreational equipment, and fire equipment no matter their custody
26
           statuses;
27
     5. For an injunction ordering the Defendants and/or their agents to regularly monitor
28

           and secure all tools, recreational equipment, and fire equipment at minimum

                                                  - 12 -
       Case 2:20-cv-01401-GMN-NJK Document 1 Filed 07/28/20 Page 13 of 13



        custody facilities.
 1

 2   6. Pursuant to NRS 17.1310, prejudgment interest at the legal rate from the date of the

 3      filing of Mr. Vickers’s complaint until paid;
 4
     7. For attorney fees, should counsel be subsequently obtained, and costs available
 5
        under 42 U.S.C. §1988 and §1997e;
 6
     8. For costs incurred and accruing; and
 7

 8   9. For such other and further relief as the Court deems just under the circumstances.

 9

10
     DATED this 28th day of July, 2020.
11

12

13                                             By: _/s/ Travis N. Barrick_____________
                                                     Travis N. Barrick, SBN 9257
14
                                                     GALLIAN WELKER
15                                                   & BECKSTROM, LC
                                                     540 E. St. Louis Avenue
16                                                   Attorneys for Plaintiff Tracy Vickers
17

18

19

20

21

22

23

24

25

26

27

28




                                                - 13 -
